DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0060], line 4, “Fn-1” should read “Fn’”.
In paragraph [0060], line 14, “Cn-1” should read “Cn-2”.
In paragraph [0065], line 4, “third immediate feature map” should read “third feature map”.
In paragraph [0067], line 4, “F1’’…Fm-1”” should read “F2’’…Fm-1””.
In paragraph [0060], line 4, “Fn”” should read “Fm””.
In paragraph [0073], line 10, “R3’…Rm’” should read “R3’…Rm-1’”.
In paragraph [0075], line 17, “R2 and R3” should read “C2 and C3”.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the fourth feature map” in lines 2, 3, and 5. There is insufficient antecedent basis for the limitation in the claim. For examination purposes, claim 11 will be read as if dependent of claim 6. 

Claim Rejections - 35 USC § 103
Claims 1-2, 5-6, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akbas et al. (US Patent No. 11,074,711), hereinafter Akbas, in view of Wu et al. (X. Wu, D. Zhang, J. Zhu, and S. C. H. Hoi, “Single-Shot Bidirectional Pyramid Networks for High-Quality Object Detection”, arXiv e-prints, March 2018, arXiv:1803.08208v1 [cs.CV], https://doi.org/10.48550/arXiv.1803.08208), hereinafter Wu.
Regarding claim 1, Akbas teaches a key point detection method, comprising: obtaining a plurality of first feature maps at a plurality of scales for an input image, scales of the plurality of 2-C5 features [first feature maps] extracted from the input image by using residual network with strides of (4, 8, 16, 32) pixels [multi-scales], Fig. 1, Col. 8, lines 48-67, Col. 9, lines 1-10); performing forward processing on each of the plurality of first feature maps by using a first pyramid neural network to obtain a plurality of second feature maps in one-to-one correspondence to the plurality of first feature maps, wherein each of the plurality of second feature maps has the same scale as that of a first feature map corresponding to the second feature map (K2-K5 features [second feature maps] computed with top-down and lateral connections from the bottom-up pathway having the same spatial size corresponding to C2-C5, Fig. 1, Col. 9, lines 50-53).
However, Akbas did not explicitly disclose performing reverse processing on each of the plurality of second feature maps by using a second pyramid neural network to obtain a plurality of third feature maps in one-to-one correspondence to the plurality of second feature maps, wherein each of the plurality of third feature maps has the same scale as that of a second feature map corresponding to the third feature map; and performing feature fusion processing on each of the plurality of third feature maps, and obtaining a position of each key point in the input image by using a feature map subjected to the feature fusion processing .
Wu teaches performing reverse processing on each of the plurality of second feature maps by using a second pyramid neural network to obtain a plurality of third feature maps in one-to-one correspondence to the plurality of second feature maps, wherein each of the plurality of third feature maps has the same scale as that of a second feature map corresponding to the third feature map (FLQ (L=1~4, Q=3) [third feature maps] generated by reverse feature pyramid network (rFPN) corresponding to FLQ (L=1~4, Q=2)  [second feature 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system using Wu’s teachings by including the reverse feature pyramid network between Akbas’s forward feature pyramid network and Akbas’s D features feature fusion process in order to make the feature representation more effective and robust prior to being feed into the feature fusion process (Wu, Page 4/10, Section 3.4. – Bidirectional Feature Pyramid Structure, Paragraphs 1-2).
Further, Akbas as modified by Wu further teaches performing feature fusion processing on each of the plurality of the third feature maps (Akbas, different levels of features [the third feature maps generated by the reverse feature pyramid network which was included between Akbas’s forward feature pyramid network and Akbas’s D features feature fusion process as discussed above] are inputted to the D features feature fusion for concatenation into a single feature map, Fig. 1 and Fig. 4, Col. 9, lines 63-67), and obtaining a position of each key point in the input image by using a feature map subjected to the feature fusion processing (Akbas, key point heatmaps obtained using the single feature map, Fig. 1 and Fig. 4, Col. 10, lines 16-23).

Regarding claim 2, the combination of Akbas in view of Wu teaches the method according to claim 1, wherein the obtaining the plurality of first feature maps at the plurality of scales for the input image comprises: adjusting the input image to a first image of a preset specification (Akbas, preset resolution for input image, Col. 15, lines 28-32); and inputting the first image to a residual neural network, and performing downsampling processing at different 2-C5 features extracted from the input image by using residual network with strides of (4, 8, 16, 32) pixels [downsampling], Fig. 1, Col. 8, lines 48-67, Col. 9, lines 1-10).

Regarding claim 5, the combination of Akbas in view of Wu teaches the method according to claim 1, wherein the performing reverse processing on each of the plurality of second feature maps by using the second pyramid neural network to obtain the plurality of third feature maps in one-to-one correspondence to the plurality of second feature maps comprises: performing convolution processing on a second feature map F1 in second feature maps F1...Fm to obtain a third feature map R1 corresponding to the second feature map F1, wherein m represents a number of the second feature maps, and m is an integer greater than 1 (Wu, FLQ (Q=3, L=1) [third feature map R1] obtained by applying convolution operation to the second feature map from Feature Pyramid Network (FPN) [Conv(FLQ-1), Q=3, L=1], Figure 1, equation 6, Page 4/10, Col. 2, Paragraph 2); performing convolution processing on second feature maps F2...Fm by using a fourth convolution kernel to obtain respective third intermediate feature maps F2’’...Fm ’’, wherein each of the third intermediate feature maps has the same scale as that of a second feature map corresponding to the third intermediate feature map (Wu, convolution operation with stride 1 applied to each second feature map from Feature Pyramid Network (FPN) [Conv(FLQ-1), Q=3, L=2~4, third intermediate feature map], Figure 1 and Figure 2(b), equation 6, Page 4/10, Col. 2, Paragraph 2); performing convolution processing on the third feature map R1 by using a fifth convolution kernel to obtain a fourth intermediate feature map R1’ corresponding to the third feature map R1 (Wu, convolution operation with s2(FLQ), Q=3, L=1, fourth intermediate feature map R1’], Figure 1 and Figure 2(b), equation 6, Page 4/10, Col. 2, Paragraph 2); and obtaining third feature maps R2...Rm and fourth intermediate feature maps R2’...Rm’ 47by using the third intermediate feature maps F2’’...Fm ’’ and the fourth intermediate feature map R1’, wherein a third feature map Rj is obtained by superposition processing of a third intermediate feature map Fj’’ and a fourth intermediate feature map Rj-1’, and the fourth intermediate feature map Rj-1’ is obtained by performing convolution processing on its corresponding third feature map Rj-1 by using a fifth convolution kernel, wherein j is greater than 1 and less than or equal to m (Wu, each convoluted feature map from FPN [Conv(FLQ-1), Q=3, L= 2~4, third intermediate feature map] added with downsampled feature map from FL-1Q (Q=3) in rFPN [Convs2(FL-1Q), Q=3, L = 2~4, fourth intermediate feature map] via element-wise summation, Figure 1 and Figure 2(b), equation 6, Page 4/10, Col. 2, Paragraph 2).

Regarding claim 6, the combination of Akbas in view of Wu teaches the method according to claim 1, wherein the performing feature fusion processing on each of the plurality of third feature maps, and obtaining the position of each key point in the input image by using the feature map subjected to the feature fusion processing comprises: performing feature fusion processing on each of the plurality of third feature maps to obtain a fourth feature map (Akbas, different levels of features [Wu’s third feature maps, see claim 1 for obviousness and motivation statements] upsampled to a same size and concatenated into a single feature map [fourth feature map], Fig. 1 and Fig. 4, Col. 9, lines 63-67); and obtaining the position of each 

Regarding claims 15, 16, and 18-19, the rationale provided in the rejection of claims 1, 2, and 6 is incorporated herein. Further, Akbas teaches a key point detection apparatus comprising a processor, and a memory configured to storing instructions executed by the processor, wherein the processor is configured to implement the method (Akbas, pose estimation system comprising a processor, memory, etc., wherein the processor is configured to execute computer executable instructions that performs image processing functionality, Fig. 21, Col. 4, lines 4-23, Col. 7, lines 49-67, Col. 8, lines 1-18).

Regarding claim 20, the rationale provided in the rejection of claim 1 is incorporated herein. Further, Akbas teaches a non-transitory computer-readable storage medium, having stored thereon computer program instructions that, when being executed by a processor, implements a key point detection method (Akbas, computer-readable media stores instructions executed by the data processor, Col. 8, lines 19-40).

Claims 3, 4, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akbas in view of Wu, and further in view of Wiki-BI (Bilinear Interpolation, Wikipedia, https://web.archive.org/web/20170325015121/https://en.wikipedia.org/wiki/Bilinear_interpolation, 3/25/2017).
LQ (Q=2, L=1~4) in FPN obtained by adding convoluted feature map [Conv(FLQ-1), Q=2, convolution processing] with upsampled feature map in FPN [Deconvs2(FL+1Q), Q=2, resampling process] via element-wise summation, Figure 1 and Figure 2(a), equation 5, Page 4/10, Col. 2, Paragraph 2); and the reverse processing comprises second convolution processing and second resampling processing (Wu, each feature map FLQ (Q=3, L=1~4) in rFPN obtained by adding convoluted feature map from FPN [Conv(FLQ-1), Q=3, convolution processing] with downsampled feature map in rFPN [Convs2(FL-1Q), Q=3, resampling process] via element-wise summation, Figure 1 and Figure 2(b), equation 6, Page 4/10, Col. 2, Paragraph 2). However, Akabs as modified by Wu did not explicitly disclose linear interpolation processing.
Wiki-BI teaches linear interpolation processing (bilinear interpolation is a basic resampling technique, Page 1/3, Paragraph 1, Page 2/3, Application in image processing, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu, using Wiki-BI’s teachings by including the linear interpolation in Akbas’s [as modified by Wu] resampling process in order to reduce distortion caused by resizing an image (Wiki-BI, Page 2/3, Application in image processing).

Regarding claim 4, Akbas teaches forward processing, and further Wu discloses wherein the performing forward processing on each of the plurality of first feature maps by using a first pyramid neural network to obtain a plurality of second feature maps in one-to-one n in first feature maps C1...Cn by using a first convolution kernel to obtain a second feature map Fn corresponding to the first feature map Cn, wherein n represents a number of the first feature maps, and n is an integer greater than 1 (Wu, FLQ (Q=2, L=4) [second feature map F4] obtained by applying convolution operation to the first feature map from backbone [Conv(FLQ-1), Q=2, L=4], Figure 1, equation 5, Page 4/10, Col. 2, Paragraph 2); performing upsampling processing on the second feature map Fn, to obtain a first intermediate feature map Fn’ corresponding to the second feature map Fn, wherein the first intermediate feature map Fn’ has the same scale as that of a first feature map Cn-1 (Wu, deconvolution operation with stride 2 [upsampling] applied to each second feature map in Feature Pyramid Network (FPN) [Devconvs2(FLQ), Q=2, L=4, first intermediate feature map], Figure 1 and Figure 2(a), equation 6, Page 4/10, Col. 2, Paragraph 2); performing convolution processing on first feature maps C1... Cn-1 other than the first feature map Cn by using a second convolution kernel to obtain second intermediate feature maps C1’... Cn-1’ respectively in one-to-one correspondence to the first feature maps C1... Cn-1, wherein each of the second intermediate feature maps has the same scale as that of a first feature map corresponding to the second intermediate feature map (Wu, convolution operation with stride 1 applied to each first feature map from backbone network [Conv(FLQ-1), Q=2, L=1~3, second intermediate feature map], Figure 1 and Figure 2(a), equation 6, Page 4/10, Col. 2, Paragraph 2); and obtaining second feature maps F1...Fn-1, and first intermediate feature maps F1’,... Fn-1’, based on the second feature map Fn and each of the second intermediate feature maps C1’... Cn-1’, wherein the second feature map Fi is obtained by performing superposition 46processing on the second i and the first intermediate feature map Fi+1’ , the first intermediate feature map Fi’ is obtained by performing upsampling processing on its corresponding second feature map Fi, and the second intermediate feature map Ci’ has the same scale as that of the first intermediate feature map Fi+1’ , wherein i is an integer greater than or equal to 1 and less than n (Wu, each convoluted feature map from backbone network [Conv(FLQ-1), Q=2, L=1~3, second intermediate feature map] added with upsampled second feature map from FL+1Q (Q=2) in FPN [Deconvs2(FL+1Q), Q=2, L=1~3, first intermediate feature map] via element-wise summation, Figure 1 and Figure 2(a), equation 6, Page 4/10, Col. 2, Paragraph 2).
However, the combination of Akbas in view of Wu did not explicitly disclose linear interpolation processing.
Wiki-BI teaches linear interpolation processing (bilinear interpolation is a basic resampling technique, Page 1/3, Paragraph 1, Page 2/3, Application in image processing, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu, using Wiki-BI’s teachings by including the linear interpolation in Akbas’s [as modified by Wu] resampling process in order to reduce distortion caused by resizing an image (Wiki-BI, Page 2/3, Application in image processing).

Regarding claim 7, the combination of Akbas in view of Wu teaches the method according to claim 6, wherein the performing feature fusion processing on each of the plurality of third feature maps to obtain the fourth feature map comprises: adjusting each of the plurality of third feature maps to a plurality of feature maps of the same scale (Akbas, different 
Wiki-BI teaches linear interpolation processing (bilinear interpolation is a basic resampling technique, Page 1/3, Paragraph 1, Page 2/3, Application in image processing, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu, using Wiki-BI’s teachings by including the linear interpolation in Akbas’s [as modified by Wu] resampling process in order to reduce distortion caused by resizing an image (Wiki-BI, Page 2/3, Application in image processing).

Regarding claim 17, the rationale provided in the rejection of claim 4 is incorporated herein. Further, Akbas teaches a key point detection apparatus comprising a processor, and a memory configured to storing instructions executed by the processor, wherein the processor is configured to implement the method (Akbas, pose estimation system comprising a processor, memory, etc., wherein the processor is configured to execute computer executable instructions that performs image processing functionality, Fig. 21, Col. 4, lines 4-23, Col. 7, lines 49-67, Col. 8, lines 1-18).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akbas in view of Wu, further in view of Chen et al. (Y. Chen, Z. Wang, Y. Peng, Z. Zhang, G. Yu, & J. Sun, Cascaded Pyramid Network or Multi-person Pose Estimation, arXiv e-prints, April 2018, arXiv:1711.07319v2 [cs.CV], https://doi.org/10.48550/arXiv.1711.07319), hereinafter Chen.
Regarding claim 8, the combination of Akbas in view of Wu teaches the method according to claim 6, but fails to disclose wherein before the performing feature fusion processing on each of the plurality of third feature maps to obtain the fourth feature map, the method further comprises: respectively inputting a first group of third feature maps to different bottleneck block 48structures, and perform convolution processing on the first group of third feature maps to respectively obtain updated third feature maps, each of the bottleneck block structures comprising a different number of convolution modules, wherein the plurality of third feature maps comprise the first group of third feature maps and a second group of third feature maps, and the first group of third feature maps and the second group of third feature maps each comprises at least one third feature map.
Chen teaches wherein before the performing feature fusion processing on each of the plurality of third feature maps to obtain the fourth feature map, the method further comprises: respectively inputting a first group of third feature maps to different bottleneck block 48structures, and perform convolution processing on the first group of third feature maps to respectively obtain updated third feature maps, each of the bottleneck block structures comprising a different number of convolution modules, wherein the plurality of third feature maps comprise the first group of third feature maps and a second group of third feature maps, and the first group of third feature maps and the second group of third feature maps each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu, using Chen’s teachings by including RefineNet in Akbas’s [as modified by Wu] feature fusion process in order to improve the performance of key point detection (Chen, RefineNet outperforms other design implementations, Tables 4-5, Page 6/10, Col. 1, lines 3-14).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akbas in view of Wu and Chen, further in view of Wiki-BI.
Regarding claim 9, the combination of Akbas in view of Wu and Chen teaches the method according to claim 8, wherein the performing feature fusion processing on each of the plurality of third feature maps to obtain the fourth feature map comprises: adjusting each of the updated third feature maps and the second group of third feature maps to feature maps of the same scale (Chen, RefineNet upsampling the different levels of features [updated third maps, see claim 8 for obviousness and motivation statements] obtained after bottleneck blocks applied to each layer, Fig. 1, Page 3/10, Section 3.2.2 – RefineNet); and connecting the feature maps of the same scale to obtain the fourth feature map (Chen, RefineNet concatenates the upsampled features, Fig. 1, Page 3/10, Section 3.2.2 – RefineNet, Page 5/10, Col. 2, Design 
Wiki-BI teaches linear interpolation processing (bilinear interpolation is a basic resampling technique, Page 1/3, Paragraph 1, Page 2/3, Application in image processing, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu and Chen, using Wiki-BI’s teachings by including the linear interpolation in Akbas’s [as modified by Wu and Chen] resampling process in order to reduce distortion caused by resizing an image (Wiki-BI, Page 2/3, Application in image processing).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Akbas in view of Wu, and further in view of Gu et al. (US Patent Application No. 2021/0049356), hereinafter Gu.
Regarding claim 10, the combination of Akbas in view of Wu teaches the method according to claim 6, but did not explicitly disclose wherein the obtaining the position of each key point in the input image based on the fourth feature map comprises: performing dimension reduction processing on the fourth feature map by using a fifth convolution kernel; determining the positions of key points of the input image by using a feature map. 
Gu teaches performing dimension reduction processing on the fourth feature map by using a fifth convolution kernel (dimension reduction performed on the feature maps of key points {Akbas’s [as modified by Wu] fourth feature map, see claim 6 for obviousness and motivation statements} by using a global pooling layer, Paragraph 0090, lines 1-6); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu, using Gu’s teachings by including global pooling layer after Akbas’s [as modified by Wu] feature fusion process in order to reduce the dimension of feature maps and improve computation speed.

Regarding claim 11, the combination of Akbas in view of Wu teaches the method according to claim 1, but did not explicitly disclose wherein the obtaining the position of each key point in the input image based on the fourth feature map comprises: performing dimension reduction processing on the fourth feature map by using a fifth convolution kernel; performing purification processing on features in the fourth feature map subjected to the dimension reduction processing by using a convolution block attention module to obtain a purified feature map; 49determining the positions of the key points of the input image by using a purified feature map.
 Gu teaches performing dimension reduction processing on the fourth feature map by using a fifth convolution kernel (dimension reduction performed on the feature maps of key points {Akbas’s [as modified by Wu] fourth feature map, see claim 6 for obviousness and motivation statements} by using a global pooling layer, Paragraph 0090, lines 1-6); performing purification processing on features in the fourth feature map subjected to the dimension 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu, using Gu’s teachings by including attention mechanism module in Akbas’s [as modified by Wu] feature map learning process in order to weight feature maps according to the importance of features and improve key point detection (Gu, learning network pays more attention to the important feature with a great weight value, Paragraph 0089).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akbas in view of Wu, and further in view of Weng (US Patent Application Pub. No. 2019/0197299).
Regarding claim 12, the combination of Akbas in view of Wu teaches the method according to claim 1, further comprising: training the first pyramid neural network by using a training image data set, comprising: performing the forward processing on a plurality of first feature maps corresponding to each image in the training image data set by using the first pyramid neural network, to obtain a plurality of second feature maps corresponding to each image in the training image data set (Akbas, 480x480 image patches used for training, Col. 13, 2-K5 features [second feature maps] computed with top-down and lateral connections from the bottom-up pathway having the same spatial size corresponding to multi-scale feature maps C2-C5 extracted from the input image, Fig. 1 and Fig. 4, Col.8, lines 48-67, Col. 9, lines 5-8 and 50-53); determining the obtained key points by using each second feature map (Akbas, the key points are determined using at least the first feature maps [C1-C4] and second feature maps [K2-K5], Fig. 1 and Fig. 4, Col. 9, lines 33-40); obtaining a first loss of each key point according to a first loss function (Akbas, loss function based on the error between ground-truth and predicted keypoint heatmaps, equation 4, Col. 13, , lines 1-22).  See claim 1 for obviousness and motivation statements.
However, Akbas as modified by Wu did not explicitly disclose reversely regulating each convolution kernel in the first pyramid neural network by using the first loss until a number of trainings reaches a set first threshold number of times.
Weng teaches reversely regulating convolutional neural network by using the first loss until a number of trainings reaches a set first threshold number of times (parameters of the convolution kernel adjusted based on the error between the output result and the annotation of a sample using back propagation algorithm, Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu, using Weng’s teachings by including back propagation in Akbas’s [as modified by Wu] training process in order to improve the optimization of feature pyramid networks.

LQ (L=1~4, Q=3) [third feature maps] generated by reverse feature pyramid network (rFPN) corresponding to FLQ (L=1~4, Q=2)  [second feature maps] associated with an image, Figure 1 and Figure 2(b), Page 4/10, Col. 2, Paragraph 2; Akbas as modified by Wu teaches third feature maps obtained after inputting second feature maps corresponding to each training image to reverse feature pyramid network); determining the obtained key points by using each of the plurality of third feature maps (Akbas, the key points are determined using at least the first feature maps [C2-C5], second feature maps [K2-K5], and Wu’s third feature maps {see claim 1 for obviousness and motivation statement}, Fig. 1 and Fig. 4, Col. 9, lines 33-40); obtaining a second loss of each key point according to a second loss function (Akbas, loss function based on the error between ground-truth and predicted keypoint heatmaps, equation 4, Col. 13, , lines 1-22). 
However, Akbas as modified by Wu did not explicitly disclose reversely regulating convolution kernels in the second pyramid neural network by using the second loss until the number of trainings reaches a set second threshold number of 50times; or reversely regulating the convolution kernels in the first pyramid neural network and the convolution kernels in the 
Weng teaches reversely regulating convolutional neural network by using the first loss until a number of trainings reaches a set first threshold number of times (parameters of the convolution kernel adjusted based on the error between the output result and the annotation of a sample using back propagation algorithm, Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu, using Weng’s teachings by including back propagation in Akbas’s [as modified by Wu] training process in order to improve the optimization of feature pyramid networks.

Regarding claim 14, the combination of Akbas in view of Wu teaches the method according to claim 1, wherein the feature fusion processing is performed on each of the plurality of third feature maps by using a feature extraction network, and before the performing feature fusion processing on each of the plurality of third feature maps by using a feature extraction network, the method further comprises: training the feature extraction network by using the training image data set, comprising: performing, by using the feature extraction network, the feature fusion processing on the plurality of third feature maps corresponding to each image in the training image data set output by the second pyramid neural network (Akbas, 480x480 image patches used for training, Col. 13, lines 1-4; Akbas, different levels of feature maps corresponding to an input image [Wu’s third feature maps, see claim 1 for obviousness and motivation statement] upsampled to a same size and concatenated 
However, Akbas as modified by Wu did not explicitly disclose reversely regulating parameters of the feature extraction network by using a third loss value until the number of trainings reaches a set third threshold number of times; or reversely regulating, by using the third loss function, parameters of the convolution kernel in the first pyramid neural network, parameters of the convolution kernel in the second pyramid neural network, and parameters of the feature extraction network, until the number of training times reaches a set third threshold number of times.
Weng teaches reversely regulating convolutional neural network by using the first loss until a number of trainings reaches a set first threshold number of times (parameters of the convolution kernel adjusted based on the error between the output result and the annotation of a sample using back propagation algorithm, Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s system, as modified by Wu, using Weng’s teachings by including back propagation in Akbas’s [as modified by Wu] training process in order to improve the optimization of feature pyramid networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/X.Z./
Examiner, Art Unit 2661                                                                                                                                                                                           

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661